


Exhibit 10.4


THIRD AMENDMENT OF
PURCHASE AND SALE AGREEMENT




This Third Amendment of Purchase and Sale Agreement (this “Amendment”) is made
and entered into as of July 25, 2014 (the “Amendment Date”) by and among CITY
CENTER LAND COMPANY, LLC, a Hawaii limited liability company, CITY CENTER, LLC,
a Hawaii limited liability company (collectively, “Seller”) and MCKINNEY CAPITAL
GROUP, a California limited liability company (“Buyer”).


RECITALS


WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated as of May 27, 2014, as amended by that certain Amendment of Purchase and
Sale Agreement dated as of July 11, 2014 and as further amended by that certain
Second Amendment of Purchase and Sale Agreement dated as of July 14, 2014 (the
“Agreement”) with respect to the real property located at 810 Richards Street,
Honolulu, Hawaii; and


WHEREAS, the parties hereto desire to further amend the Agreement as provided
herein.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Seller and Buyer hereby agree as follows:


1.    Defined Terms. All capitalized terms used in this Amendment but not
otherwise defined shall have their same meanings as set forth in the Agreement.


2.    Due Diligence Period. The expiration of the Due Diligence Period, as set
forth in Section 4(a) of the Agreement, shall be extended from 5:00 p.m., Hawaii
Standard Time on July 25, 2014 (59 calendar days after the Effective Date) to
5:00 p.m., Hawaii Standard Time on August 1, 2014 (66 calendar days after the
Effective Date).


3.     Closing Date. The last sentence of Section 11(a) of the Agreement is
deleted in its entirety and replaced with the following sentence:


“Any provision in this Agreement to the contrary notwithstanding, in no event
shall Closing take place later than September 1, 2014.”


4.    No Other Effect. Except as specifically set forth in this Amendment, the
Agreement remains unmodified and in full force and effect.


5.    Counterparts; Signatures. This Amendment may be executed in any number of
counterparts and by each of the undersigned on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
put together shall constitute but one and the same



3102.001/114737

--------------------------------------------------------------------------------




Amendment. Signatures to this Amendment transmitted by .pdf, electronic mail or
other electronic means shall be treated as originals in all respects for
purposes of this Amendment.


5.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


[Remainder of Page Intentionally Left Blank. Signatures Follow on Next Page.]





3102.001/114737
2

--------------------------------------------------------------------------------




Seller and Buyer have executed this Amendment as of the Amendment Date.


SELLER:    
CITY CENTER LAND COMPANY, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Lawrence J. Taff
Name: Lawrence J. Taff
Title: President




CITY CENTER, LLC,
a Hawaii limited liability company


By Pacific Office Properties, L.P.,
a Delaware limited partnership
Its Member


By Pacific Office Properties Trust, Inc.,
a Maryland corporation
Its General Partner


By /s/ Lawrence J. Taff
Name: Lawrence J. Taff
Title: President




BUYER:     
MCKINNEY CAPITAL GROUP
a California limited liability company




By: /s/ Damian McKinney    
Name: Damian McKinney
Title: Manager



3102.001/114737
3

